Citation Nr: 0118909	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  91-35 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from March to 
December 1943.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist the veteran in developing the 
facts pertinent to a claim, and expanded the VA's duty to 
notify the veteran and the representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter, "VCAA"); Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 104 
(2000).  

In a statement, dated in June 2000, the veteran reported that 
he has been receiving on going treatment for his service-
connected PTSD at the Brockton VA medical facility.  In this 
context, the record reflects that the RO has associated with 
the claims file a September 1990 medical statement pertaining 
to psychiatric treatment provided by the Brockton VA Medical 
Center; and a September 2000 Fee Basis VA psychiatric 
examination report.  In addition, the veteran submitted 
directly to the Board, under a waiver of RO consideration, an 
April 2001 medical statement prepared by a VA physician, 
which indicates that the veteran has received treatment at 
the Brockton VA Medical Center, and makes reference to 
progress notes that reportedly document the severity of the 
veteran's PTSD.  The information of record, however, does not 
indicate that the RO has made an additional request for the 
records from the Brockton VA Medical Center, as identified by 
the veteran.  As additional action by the RO may be helpful 
in either obtaining such VA records, or documented 
information that the medical records cannot be obtained, the 
Board determines that further development in this regard is 
likewise warranted.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected PTSD.  After securing any 
necessary authorization, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  In any event, the RO should 
obtain the veteran's outpatient treatment 
and clinical records from the Brockton VA 
Medical Center, dating from 1991 to the 
present date.  If the RO is unable to 
obtain any of the records identified by 
the veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  

2.  The RO should inform the veteran and 
his representative of the information and 
evidence necessary to substantiate a 
claim for entitlement to total disability 
rating based on individual 
unemployability due to service-connected 
disability under 38 C.F.R. § 4.16(a)-(b).  
With respect to employment records, 
particularly those relating to lost time 
and/or sick leave, the RO should also 
request that the veteran furnish the 
names and addresses of all private and 
government (i.e. Federal, State, and 
local) employers for whom he has worked, 
and that he provide the approximate dates 
of any time lost and/or sick leave used 
as relevant to each identified employer.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  If the 
RO cannot obtain the employment-personnel 
records, or any other records indicated 
by the veteran, it should follow the 
proper procedures under the Veterans 
Claims Assistance Act. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in the claims folder including a 
copy of this REMAND, and acknowledges 
such review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  If more 
than one psychiatric disability is 
diagnosed, the examiner should comment 
upon the relationship between each of the 
other diagnosed disabilities and the 
veteran's service-connected PTSD, to 
include whether it is possible to 
separate the symptomatology associated to 
any other diagnosed psychiatric 
disabilities from the veteran's PTSD.  
The examiner should also provide a multi-
axial assessment, including assignment of 
a Global Assessment Functioning (GAF) 
Score and an explanation of what the 
score means.  In offering this 
assessment, the examiner should also 
comment on whether the symptomatology 
associated with the service-connected 
PTSD renders the veteran unable to secure 
or follow substantially gainful 
employment.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in the report.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  The RO should review the claims folder 
to ensure that the foregoing requested 
development has been completed.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

6.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should readjudicate the issues of 
entitlement to an increased rating for 
post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent 
disabling; and entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability.  

If the benefits sought remain denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


